Title: From James Madison to Thomas Jefferson, 21 September 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Sepr. 21. 1807

Yours without date was recd. last night by the rider who went up & came down without a Valize.  I presume he explained the cause of this which explained the failure of the mail due from Fredg.
Whether the B. Decree is to be renounced to Congs. must depend on intermediate accts. from London.  If nothing changes the posture of things with Spain, very serious questions must arise with respect to that silly & arrogant power.  I am glad to find Erving’s conjectures to be such with respect to the feelings and intentions of Bonaparte towards it.
Would it not be proper to let Smith publish in the words of Canning, without quoting them, the disavowal of the pretension to search ships of war, & promising satisfaction for the attack on the Chesapeake.  This will enable the public to appreciate the chance of peace, and put all on an equal footing?
I send a large bundle from the Collector at Passamaqady.  You will understand the case from his letter and the memorial of the sufferer: but you will be able to abridge so much as you proceed, that it may be worth while to read at least some parts of some of the testimony, which you will select by their own indications, and the decision of the Court.  The topography of the scene aided by a draft testified to be correct, the spirit of the British in that quarter, and the manner of intercourse between the traders in Plaister & smuggled goods, will be distinctly seen.  The iniquity of the Decree in throwing the Costs, enormous as they are on the Claimant, is so apparent, from the face of the proceedings, that I am persuaded the decree would be no bar to a remedy agst. the British officer or Collector, in case they should be caught within the jurisdiction of our Courts Unless the neglect to appeal should operate agst. the Claimant.  If I mistake not the Supreme Court of N. Y. has decided, & I think justly, that a foreign judgment, illegal on the face of it, is no bar to justice elsewhere.  At any rate, I think it would not be amiss for Hewes to carry his case before Congs. & thus make the British proceedings known to the world.  I could wish that Congs. might find it a safe precedent to indemnify the sufferer, and refer to the Ex. a demand of reimbursement from the B. Govt.  Yrs. always &c

James Madison

